Filed 1/8/21 In re Shields CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re REMON SHIELDS,                                         A157519
           on Habeas Corpus.
                                                              (Alameda County
                                                              Super. Ct. No. 132344B)



         This case is before us following a grant of review and transfer from the
California Supreme Court. We complied with the Court’s order directing us
to vacate our summary denial of Remon Shields’ petition for writ of
prohibition and/or mandate, construe the petition as a petition for writ of
habeas corpus, and issue an order directing the Secretary of the Department
of Corrections and Rehabilitation (the Department) to show cause why
Shields is not entitled to a juvenile transfer hearing pursuant to Proposition
57, the “Public Safety and Rehabilitation Act” of 2016. We now conditionally
reverse the judgment and remand for the juvenile court to conduct a juvenile
transfer hearing.
                                                  BACKGROUND
         In 1999 a jury convicted then 17-year-old Shields of first-degree murder
and found true special circumstances and firearm use allegations. Shields
was sentenced to life in prison without the possibility of parole with a
consecutive term for the firearm enhancement. The judgment was affirmed
                                                               1
on appeal. (See People v. Castille (2003) 108 Cal.App.4th 469; People v.
Castille (2005) 129 Cal.App.4th 863.) In 2016 the trial court reduced the
sentence for the murder conviction to 25 years to life after Shields prevailed
on a petition for writ of habeas corpus asserting his life sentence violated
Miller v. Alabama (2012) 567 U.S. 460.
      Shields appealed, seeking additional credits and a remand to allow him
to move to strike the firearm enhancement. On November 8, 2016, while
that appeal was pending, the electorate approved Proposition 57. Among
other things, Proposition 57 eliminated the People’s ability to directly file
charges against minors in adult court. (People v. Superior Court (Lara)
(2018) 4 Cal.5th 299, 303.) Instead, a juvenile court must first conduct a
transfer hearing to determine whether the case should remain in juvenile
court or should be transferred to adult court. (Ibid.) The juvenile court must
consider various factors such as “ ‘the minor’s maturity, degree of criminal
sophistication, prior delinquent history, and whether the minor can be
rehabilitated.’ ” (Id. at p. 305.)
      In 2018 this court reversed Shields’ sentence and remanded the case to
the trial court with instructions to exercise its discretion to decide whether to
strike or dismiss the firearm enhancement in accordance with recent
amendments to the Penal Code and recalculate Shields’ presentence custody
credits to award two additional days. (People v. Shields (Sept. 25, 2018,
A148687) *4 [nonpub. opn.].)
      On remand to the trial court, Shields asserted that Proposition 57
required that he be provided a juvenile transfer hearing. The trial court
denied his motion, finding a juvenile transfer hearing was beyond the scope
of our remand and that Proposition 57 did not apply to Shields’ case.


                                        2
          Shields filed a petition for writ of prohibition and/or mandate in this
court, which we summarily denied. As noted, the Supreme Court granted
review and ordered this court to vacate our summary denial and direct the
Department to show cause why Shields is not entitled to a juvenile transfer
hearing in light of In re Estrada (1965) 63 Cal.2d 740 and People v. Garcia
(2018) 30 Cal.App.5th 316.)
          We have done so. For the reasons stated in People v. Lopez (2020) 56
Cal.App.5th 835, rev. filed Dec. 4, 2020, and People v. Padilla (2020) 50
Cal.App.5th 244, rev. granted Aug. 26, 2020, S263375, we now conclude the
trial court erred when it found Proposition 57 did not require that Shields be
provided a transfer hearing in juvenile court. Shields is entitled to that
relief.
                                   DISPOSITION
          The judgment is conditionally reversed. The case is remanded to
the juvenile court with directions to conduct a hearing to determine if it
would have transferred the case to adult criminal court had it originally
been filed in juvenile court in accordance with current law. (See People
v. Lopez, supra, 56 Cal.App.5th 835.) If the juvenile court determines it
would not have transferred the case to criminal court under current
law, it shall treat Shields’ conviction as a juvenile adjudication and
impose an appropriate disposition. If the juvenile court determines it
would have transferred Shields to adult criminal court, it shall transfer
the case to criminal court, which shall then reinstate Shields’
sentence. (See ibid.)




                                           3
                                   _________________________
                                   Siggins, P.J.


WE CONCUR:


_________________________
Fujisaki, J.


_________________________
Petrou, J.




In re Remon Shields, A157519

                               4